Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sam Yip on September 14, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows: 
1. (Currently amended) A high-pressure piston-cylinder assembly, comprising:
a cylinder comprising a cylindrical chamber and two or more sections which are longitudinally stacked and joined to form the cylinder that surrounds circumferentially at least a portion of the cylindrical chamber;
a piston configured for moving in and along a longitudinal axis of the cylinder; and
a base configured for being coupled with the cylinder to provide mechanical support to the cylinder;

wherein the base has a cylindrical sealing block protruded from the base and a second sealing member configured to tightly encircle the cylindrical sealing block for providing sealing function to the piston-cylinder assembly; and
wherein each of the sections includes one or more releasing channels extending radially from the longitudinal axis and along a radial direction through the cylinder for releasing of liquid or gas fluid generated during compaction treatment.
In claim 11, line 4:
Delete the first occurrence “the”.

Allowable Subject Matter
Claims 1, 3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a high-pressure piston-cylinder assembly, comprising: …. wherein each of the sections includes one or more releasing channels extending radially from the longitudinal axis and along a radial direction through the cylinder, in combination with the rest of the claimed limitations.
None of the prior art of record discloses the type of high-pressure piston-cylinder assembly having each of the sections includes one or more releasing channels extending radially from the longitudinal axis and along a radial direction through the cylinder for each of the sections. The channels allow releasing of liquid or gas fluid generated during compaction treatment. Therefore, it is concluded by the Examiner, that claims 1, 3, and 5-11 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 14, 2021